Title: To Thomas Jefferson from Benjamin Harrison, 30 January 1784
From: Harrison, Benjamin
To: Jefferson, Thomas


        
          Sir
          Council Chamber Jany 30th. 1784
        
        Yesterdays post brought me your favors of the 31st. of last month and 17th. instant which are the only letters received from you for four weeks. The latter enclosing the ratification of the treaty gave me great pleasure as it removed many disagreeable apprehensions of consequences that might flow from its not reaching france by the stipulated time of exchange; if the packet can sail from new York at the expected time she will very probably be in port before the first of March as long passages are very uncommon at this Season of the year.
        The weather here has been four weeks a few days excepted as severe as we have known for many years, and we have at present but little prospect of its growing better. The earth being covered with a very deep snow and the wind to the westward great damage has been done to the shiping in every part of the river, five sail of sea vessels that were at Rockets are driven by the ice up Gilly’s creek very near the road and it is feared most of them will be lost and Overtons mill is totally destroyed, a few days quick thaw has given us these specimens of the mischeif ice assisted by a current is capable of doing and has filled the inhabitants of the lower town and Rockets with dreadful apprehensions of their houses being over whelmed by it if the weather should break up with another quick thaw.
        My son Benjamin has offered to take the money the treasurer has for you and to give a bill for it on Philadelphia at ten days sight which you may be assured may be negotiated at Baltimore or perhaps in Annapolis. I have informed the treasurer of this and suppose he will accept the offer if he cannot find a better mode of doing it. If you and the other gentlemen in the delegation should approve of taking his bills in future at thirty days sight you may  command them and I think it will be better than running a risk of being disappointed as you have hitherto been. I am &c.,
        
          B. H.
        
      